 



EXHIBIT 10.4
RESTRICTED STOCK UNIT SPECIAL AWARD AGREEMENT

THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES
REGISTERED UNDER THE SECURITIES ACT OF 1933.
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made
as of the ______ day of ____________, ____________, between Goodrich
Corporation, a New York corporation (the “Company”), and ____________ (the
“Employee”). For purposes of this Agreement, all capitalized terms not defined
herein shall have the meanings ascribed thereto under the terms of the Goodrich
Corporation 2001 Equity Compensation Plan (as amended, the “Plan”), unless
otherwise noted.
WHEREAS, the Employee is employed by the Company or its subsidiary corporations;
and
WHEREAS, the Company wishes to grant an award of restricted stock units under
the Plan, subject to the conditions and restrictions set forth in the Plan and
this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee ____________
restricted stock units (the “Units”). Each Unit held by the Employee shall
entitle the Employee to receive (i) one share of common stock, par value $5.00
per share, of the Company (“Common Stock”) upon the vesting of such Unit (as
described below) and (ii) periodic cash payments from the Company equal in value
to any dividend declared and paid on a share of Common Stock (“dividend
equivalents”). Prior to the vesting of a Unit, the Employee shall have no
ownership interest in the Common Stock represented by such Unit and the Employee
shall have no right to vote or exercise proxies with respect to the Common Stock
represented by such Unit. No stock certificates will be issued as of the date of
this Agreement (the “Effective Date”) and the Units shall be subject to
forfeiture and other restrictions as set forth below.   2.   Vesting. The Units
will be deemed vested upon the Employee’s continued employment with the Company
or one of the Company’s subsidiary corporations on the date that is three years
from the Effective Date.       Upon vesting, the Company shall either transfer
physical possession of a stock certificate or certificates for shares of Common
Stock in an amount equal to the number of Units then becoming vested to the
Employee or provide for book entry transfer of such shares to the Employee,
subject to Sections 6 and 7 below.

 



--------------------------------------------------------------------------------



 



3.   Vesting of Units Post-Employment.

(a) In the event of the Employee’s death or permanent and total disability, as
determined by the Committee, all unvested Units shall vest immediately upon the
occurrence of such event.
(b) In the event the Employee’s employment with the Company or a subsidiary of
the Company terminates and the Employee is eligible for Early Retirement or
Normal Retirement, as defined in the Goodrich Corporation Employees’ Pension
Plan (or as defined in a subsidiary company’s salaried pension plan in the event
the Employee’s pension benefits are received solely from the subsidiary’s plan)
in effect at the time of the Employee’s termination of employment, all unvested
Units shall vest immediately upon such termination.
(c) Anything to the contrary notwithstanding, in the event of a Change in
Control of the Company subsequent to this date, all Units shall immediately
vest.
(d) Notwithstanding any provisions of this Agreement to the contrary, if the
Employee’s employment with the Company or any of its subsidiary corporations is
terminated for Cause, as defined herein, the Committee may, in its sole
discretion, immediately cancel the Units granted under this Agreement that have
not yet become vested as of any date prior to the date of such termination. For
the purpose of this Agreement, “Cause” shall mean a termination of employment by
the Company due to (i) the commission by the Employee of an act of fraud or
embezzlement against the Company or any of its subsidiary corporations, (ii) a
conviction of the Employee (or a plea of nolo contendere in lieu thereof) for
any crime involving fraud, dishonesty or moral turpitude; or (iii) intentional
violation by the Employee of written policies of the Company or specific
directions of the Board, which misconduct or violation results in material
damage to the Company and continues after written notice thereof and a
reasonable opportunity to cure.

4.   Forfeiture. Except as specifically provided in Section 3, if the Employee’s
employment is terminated prior to any of the vesting dates set forth in
Section 2 above, all of the unvested Units will be forfeited. In the event of
such forfeiture, all rights to receive shares of Common Stock or dividend
equivalents or any other ancillary rights shall cease and terminate immediately.
  5.   Assignability. The rights of the Employee contingent or otherwise in the
Units or dividend equivalents cannot and shall not be sold, assigned, pledged or
otherwise transferred or encumbered other than by will or by the laws of descent
and distribution.   6.   Tax Withholding. At the time shares of common stock are
transferred to the Employee, the number of shares delivered will be net of the
amount of shares sufficient to satisfy any federal, state and local tax
withholding requirements with which the Company must comply.

2



--------------------------------------------------------------------------------



 



7.   Changes in Capital Structure. The number of shares of Common Stock to be
transferred to the Employee upon the vesting of any Units will be adjusted
appropriately in the event of any stock split, stock dividend, combination of
shares, merger, consolidation, reorganization, or other change in the nature of
the shares of Common Stock in the same manner in which other outstanding shares
of Common Stock are affected; provided, that the number of shares subject to
this Agreement shall always be a whole number.   8.   Continued Employment.
Nothing contained herein shall be construed as conferring upon the Employee the
right to continue in the employ of the Company or any of its subsidiaries as an
executive or in any other capacity.   9.   Parties to Agreement. This Agreement
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All decisions or
interpretations of the Board and of the Committee shall be binding and
conclusive upon Employee or upon Employee’s executors or administrators upon any
question arising hereunder or under the Plan. This Agreement will constitute an
agreement between the company and the Employee as of the date first above
written, which shall bind and inure to the benefit of their respective
executors, administrators, successors and assigns.   10.   Modification. No
change, termination, waiver or modification of this Agreement will be valid
unless in writing and signed by all of the parties to this Agreement.   11.  
Consent to Jurisdiction. The Employee hereby consents to the jurisdiction of any
state or federal court located in the county in which the principal executive
office of the Company is then located for purposes of the enforcement of this
Agreement and waives personal service of any and all process upon the Employee.
The Employee waives any objection to venue of any action instituted under this
Agreement.   12.   Notices. All notices, designations, consents, offers or any
other communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. Notice to the Company is to be addressed to its then principal office.
Notice to the Employee or any transferee is to be addressed to his/her/its
respective address as it appears in the records of the Company, or to such other
address as may be designated by the receiving party by notice in writing to the
Secretary of the Company.   13.   Further Assurances. At any time, and from time
to time after executing this Agreement, the Employee will execute such
additional instruments and take such actions as may be reasonably requested by
the Company to confirm or perfect or otherwise to carry out the intent and
purpose of this Agreement.   14.   Provisions Severable. If any provision of
this Agreement is invalid or unenforceable, it shall not affect the other
provisions, and this Agreement shall remain in effect as though

3



--------------------------------------------------------------------------------



 



    the invalid or unenforceable provisions were omitted. Upon a determination
that any term or other provision is invalid or unenforceable, the Company shall
in good faith modify this Agreement so as to effect the original intent of the
parties as closely as possible.   15.   Captions. Captions herein are for
convenience of reference only and shall not be considered in construing this
Agreement.   16.   Entire Agreement. This Agreement represents the parties’
entire understanding and agreement with respect to the issuance of the Units,
and each of the parties acknowledges that it has not made any, and makes no
promises, representations or undertakings, other than those expressly set forth
or referred to therein.   17.   Governing Law. This Agreement is subject to the
condition that this award will conform with any applicable provisions of any
state or federal law or regulation in force either at the time of grant. The
Committee and the Board reserve the right pursuant to the condition mentioned in
this paragraph to terminate all or a portion of this Agreement if in the opinion
of the Committee and Board, this Agreement does not conform with any such
applicable state or federal law or regulation and such nonconformance shall
cause material harm to the Company.       This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first day hereabove first written.

            GOODRICH CORPORATION
      By:   /s/         Vice President             

Accepted by:
 
(Employee’s name)

4